NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4235-16T2

PMG NEW JERSEY II, LLC,

          Plaintiff-Appellant,

v.

133 COLONIA, LLC, and ZONING
BOARD OF ADJUSTMENT OF THE
TOWNSHIP OF WOODBRIDGE,

   Defendants-Respondents.
————————————————

                    Argued December 20, 2018 – Decided July 22, 2019

                    Before Judges Simonelli, Whipple and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-3903-16.

                    Bernard M. Riley argued the cause for appellant
                    (Gasiorowski & Holobinko, attorneys; Ronald S.
                    Gasiorowski, on the briefs).

                    Timothy M. Casey argued the cause for respondent
                    Zoning Board of Adjustment of the Township of
                    Woodbridge (Russo & Casey, attorneys; Timothy M.
                    Casey, of counsel and on the brief).
            James M. Turteltaub argued the cause for respondent
            133 Colonia, LLC (Carlin & Ward, PC, attorneys;
            James M. Turteltaub, of counsel and on the brief).

PER CURIAM

      In this prerogative writs matter, plaintiff PMG New Jersey II, LLC (PMG)

appeals from the May 1, 2017 Law Division judgment dismissing its complaint

and affirming the resolution of the Zoning Board of Adjustment (Board) of the

Township of Woodbridge (Township) granting defendant 133 Colonia LLC

(Colonia) preliminary and final site plan and use and bulk variance approval to

redevelop its property. For the following reasons, we affirm.

                                        I.

      Colonia's property is physically located near mile-marker 133 northbound

on the Garden State Parkway (GSP) and is accessible only from the GSP. The

property is unique property, as it was located in the R-40 low-density residential

zone, but is surrounded entirely by property owned and controlled by the New

Jersey Turnpike Authority (Authority) with an emergency access road from the

property to local roads that is blocked by a locked gate. The site contains a Shell

gasoline station canopy, eight gasoline-refueling pumps, convenience store and

an unutilized repair garage. The site has been a service area for the traveling

public on the GSP since 1954, and thus predates the adoption of the Township's


                                                                           A-4235-16T2
                                        2
Land Use and Development Ordinance and is a valid pre-existing

nonconforming use.

      PMG owns adjoining property at the service area that is nearly identical

in size to Colonia's property and is also located in the R-40 zone. PMG's

property contains an Exxon gas station with six multi-product dispensers, a 2748

square foot building containing a convenience store, a Subway fast food

restaurant and thirteen parking spaces.

      In 2014, Colonia filed an application with the Board for preliminary and

final site plan approval to demolish the improvements and redevelop the site

with a 2450 square foot building containing a 1225 square foot mini-

mart/convenience store and a 1225 square foot Dunkin' Donuts restaurant with

a drive-through lane and window. Colonia also sought to increase the size of

the gasoline station canopy, increase the number of gas refueling pumps to

thirteen, and add an employee kiosk to the gasoline refueling area. Fourteen

parking spaces would be created, leading to thirty-six holding areas for vehicles

when considering the capacity for nine cars in the drive through and thirteen

cars at the gasoline refueling pumps. In addition, Colonia proposed to pay for

the Authority to construct a twenty-foot wall between the site and neighboring

residences to reduce the impact on those residences.


                                                                         A-4235-16T2
                                          3
      Colonia also proposed to remove the existing gasoline storage tanks and

replace them with modern, double-walled fiberglass tanks. As part of the tank

replacement, Colonia would perform any necessary soil remediation and replace

the existing metal fill caps with fiberglass caps to reduce the sound the public

claimed was emitted when the tanks were being filled.

      Because the convenience store, Dunkin' Donuts and gasoline station were

non-permitted uses in the R-40 zone, Colonia applied for three use variances

under N.J.S.A. 40:55D-70(d)(1).1 Colonia applied for a use variance under

N.J.S.A. 40:55D-70(d)(2),2 as the sale of fuel was a non-permitted use it sought

to expand. Colonia also applied for several bulk variances under N.J.S.A.

40:55D-70(c) regarding setbacks, landscaping area, prohibitions against signs,

and lot size.




1
   N.J.S.A. 40:55D-70(d)(1) provides that "for special reasons, [a board of
adjustment shall have the power to] grant a variance to allow departure from
regulations pursuant to [N.J.S.A. 40:55D-62 to -68.6] to permit . . . a use or
principal structure in a district restricted against such use or principal
structure[.]"
2
   N.J.S.A. 40:55D-70(d)(2) provides that "for special reasons, [a board of
adjustment shall have the power to] grant a variance to allow departure from
regulations pursuant to [N.J.S.A. 40:55D-62 to -68.6] to permit . . . an expansion
of a nonconforming use[.]"
                                                                          A-4235-16T2
                                        4
      The Board held public hearings on May 7, 2015, June 18, 2015, September

24, 2015, October 8, 2015, and December 3, 2015. On May 7, 2015, Colonia's

expert licensed engineer, John Palus, testified to the details of the application,

and its expert professional traffic engineer, Nicholas Verderese, testified to the

traffic conditions and the impact of the proposed plan. The Board then heard

questions and comments from the public about the close proximity of the site to

residences and a high school, issues with parking and fencing surrounding the

site, and increases in noise and light.

      On June 18, 2015, Palus testified in response to the questions and

comments. John McDonough, a professional planner, also testified in support

of the requested "d" and "c" variances and addressed how the plan satisfied the

criteria under the Municipal Land Use Law (MLUL), N.J.S.A. 40:55D-1 to -163.

The Board then heard questions and comments from the public.

      On September 24, 2015, Palus, McDonough and Verderese responded to

the questions and comments and testified as to changes made to the plan. That

same day, PMG's expert professional planner, Andrew Thomas, and expert

traffic engineer, Lee Klein, testified in opposition to the application. The Board

then heard questions and comments from the public.




                                                                          A-4235-16T2
                                          5
      On October 8, 2015, Thomas continued his testimony, specifically as to

why the plan did not satisfy the criteria under the MLUL, and was cross-

examined. The Board then heard questions and comments from the public.

      At the hearing on December 3, 2015, the Authority's attorney presented

the Authority's objection to the proposed twenty-foot wall. The Board adjourned

further testimony to afford Colonia the opportunity to revise the plan in response

to the Authority's objection.

      At the final hearing on February 4, 2016, McDonough and Thomas

testified to the revisions made to the plan in response to the Authority's

objection. Colonia reduced the size of the fencing to eight feet to run behind the

site and up to the neighboring residences, and proposed to erect an eight-foot

fence, along with a landscaping buffer, between the residences and the site to

ameliorate the impacts the use will have on the adjoining neighborhood. The

landscaping buffer would be in the form of planted trees, around fourteen feet

high, to help soften the look of the fence and the sound from the property.

Because the maximum height for front and side yard fences in the R-40 zone

was four and six feet, respectively, the fences required height variances. The

Board then heard questions and comments from the public.




                                                                          A-4235-16T2
                                        6
      At the conclusion of the hearing, the Board granted Colonia's application

with conditions, including that the Authority approve the plan, which it did. On

May 19, 2016, the Board adopted a comprehensive resolution, identifying each

of the variances requested, detailing the evidence presented, and setting forth its

findings, analysis, and reasons for approving the application and granting the

variances. The Board rejected the testimony of PMG's experts, finding their

opinions were net opinions unsupported by any relevant facts. In contrast, the

Board found that Colonia's experts were credible witnesses and their testimony

supported the Board's findings that:

            (1) approval of the application will not substantially
            impact the purpose and intent of the Master Plan and
            Zoning Ordinance;

            (2) the property is unique and particularly suited for
            the proposed use;

            (3) the application as proposed and amended will
            operate in a safe and efficient manner from an
            engineering point of view, and addressed all of the
            concerns of the Board's engineering expert;

            (4) the existing conditions are outdated and not
            properly oriented and the replacement of the existing
            structures will improve the site and its functionality;

            (5) the removal and replacement           of the existing
            underground storage tanks will            accelerate the
            remediation of any contamination on       the site thereby
            providing a benefit to the site and the   community as a

                                                                           A-4235-16T2
                                        7
whole, and Colonia's agreement to retrofit the new
tanks with fiberglass lids to attenuate any noise during
deliveries of fuel to the site was a benefit to the site and
surrounding properties;

(6) the proposed fencing will in conjunction with the
additional landscaping provide a buffer to the adjoining
residential properties, which is an improvement over
existing conditions on the site;

(7) the site will function efficiently and safely with
the proposed drive-through element from an
engineering, planning and traffic engineering
perspective;

(8) the site has been designed to provide for safe and
efficient vehicle circulation including fuel trucks
making deliveries to the site;

(9) the proposed parking provides more than
adequate parking for the site, any change in traffic
generated will be imperceptible, and the site would
continue to function at a level acceptable according to
industry standards;

(10) the application advances N.J.S.A. 40:55D-2 in
that the site is particularly suited for the proposed use,
as it is one of eight service areas on the GSP and has
existed at the location for over sixty years serving the
motoring public and therefore general welfare with no
impact on the surrounding residential uses;

(11) the site is an appropriate location for the
proposed drive-through consistent with N.J.S.A.
40:55D-2(g);

(12) Colonia established that the application advances
N.J.S.A. 40:55D-2(i), as it will replace the existing site

                                                               A-4235-16T2
                             8
            with a new more contemporary look for the site, and
            advances N.J.S.A. 40:55D-2(m), as it is an efficient use
            of land by redeveloping the site which was preferable
            to finding a new location;

            (13) the promotion of the free flow of traffic on the
            site and operation in a safer and efficient manner
            advances N.J.S.A. 40:55D-2(h);

            (14) the application advances N.J.S.A. 40:55D-2(c), as
            it provides adequate light and space with the proposed
            improvements to the rear setbacks, the improved
            substantial landscaping and evergreen buffering of the
            residential uses; and

            (15) the application advances the purposes of zoning
            in N.J.S.A. 40:55D-2(d), as the site is designated as a
            PA-1 zone where redevelopment is encouraged.

The Board concluded that Colonia established special reasons justifying

approval of the application and requested "d" variances, and that the location of

the site on the GSP, while in the R-40 zone, is not likely to be developed for a

use permitted in that zone.

      The Board also concluded it could grant the requested "c" variances, as

the benefits outweighed the detriments and Colonia established the relief

requested as a flexible "c" as well as a (c)(1) hardship variance due to the depth

of the property. The Board also found the application was reconciled with the

Master Plan, which emphasizes the importance of a stable viable commercial



                                                                          A-4235-16T2
                                        9
base and encouraging development proximate to major highways, and proposing

the redevelopment of the site on the GSP was consistent with the Master Plan.

      Thereafter, on June 29, 2016, the Township adopted Ordinance 16-38,

which rezoned Colonia's and PMG's properties to the B-3 Highway Business

Zone. Ordinance 16-38 was codified into the Township's Land Use Ordinance

§ 150-35. Ordinance § 150-35A states that the B-3 zone is designed "to provide

areas for retail sales and services to accommodate the traveling public . . . and

to provide highway-oriented commercial uses in the proper location." Under

Ordinance § 150-35C(1), "[d]rive-in, drive-through, fast-food and take-out

restaurants[,]"and "[r]etail stores, large format" are permitted principal uses in

the B-3 zone. Ordinance § 150C(2) permits several conditional uses, including

"[a]utomotive . . . service" and "[a]ll conditional uses permitted in the B-1

[Neighboring Business] Zone." "Automotive gasoline stations" are conditional

uses permitted in the B-1 zone. Ordinance § 150-35 also has bulk requirements

for the B-3 zone, including minimum lot sizes, setbacks, coverages, and building

heights.

      On July 11, 2016, PMG filed a complaint in lieu of prerogative writs,

challenging the Board's decision. At a hearing before the trial court, PMG

argued, in part, that the Board's approval of the "d" variances for the non-


                                                                          A-4235-16T2
                                       10
permitted commercial uses in the R-40 zone was arbitrary and invalid because

Colonia's proofs failed to demonstrate a proper basis for the "d" variances with

numerous "c" variances. PMG argued that Colonia's failure to include the

Authority's emergency access road in its public notice to property owners within

200 feet of the Authority's property was a fatal jurisdictional defect warranting

reversal of the Board's approval of Colonia's application. PMG further argued

the Board's resolution failed to detail and support the positive and negative

criteria for the "d" variances, as required by Medici v. BPR Co., 107 N.J. 1, 14-

15 (1987).

         In a May 1, 2017 written decision, the trial judge affirmed the Board's

resolution and dismissed PMG's complaint with prejudice. The court concluded

the Board's findings were well-supported by the record and the decision

conformed with the provisions of the MLUL, specifically N.J.S.A. 40:55D-

70(d).

         The court also found it was appropriate to consider the time of decision

rule,3 as the Township had amended its zoning ordinance to change the zoning



3
  Under the time of decision rule, "a decision concerning a land use application
would be based on the municipal ordinance as it existed at the time the
application or appeal was being decided." Jai Sai Ram, LLC v. Planning/Zoning
Bd., 446 N.J. Super. 338, 343 (App. Div. 2016).
                                                                         A-4235-16T2
                                        11
district in which the site was located from R-40 to B-3, and the B-3 zone

permitted gasoline stations and retail stores and fast food restaurants. The court

stated that remanding the application back to the Board and requiring Colonia

to reapply would result in the "same conclusions rendered by the Board here."

      The court rejected PMG's assertion that Colonia's public notice was

deficient, finding the "Authority may not have received notice as a property

owner within 200 feet of the [p]roperty, but it did have actual notice of the

application evidenced by the appearance of its attorney to confirm its agreement

to the proposal." The court further found that Colonia relied on the list provided

by the Township with respect to the notices, and the Authority did not fall under

the independent notice requirement of N.J.S.A. 40:55D-12(f).

      Lastly, the court determined that PMG had waived its arguments regarding

the validity of the "c" variances by not addressing them. Nevertheless, the court

addressed the merits and found that "such bulk regulations are generally

subsumed in the grant of a (d)(1) variance. The bulk regulations applicable to a

development in the [R-40] residential zone have no relationship to the

development of a commercial enterprise." This appeal followed.




                                                                          A-4235-16T2
                                       12
                                       II.

                                       A.

      PMG reiterates that the Board's decision to approve the "d" variances with

numerous "c" variances was arbitrary, capricious and unreasonable because

Colonia's proofs failed to demonstrate a proper basis for the "d" variances for

the four non-permitted uses on the site. We disagree.

      "[T]he role of a judge in reviewing a local variance determination is solely

to ascertain whether the action of the board is arbitrary." Kenwood Assocs. v.

Bd. of Adjustment, 141 N.J. Super. 1, 4 (App. Div. 1976). "[The judge] cannot

substitute his [or her] own judgment for that of the municipal board invested

with the power and duty to pass upon the application." Ibid.; see also Advance

at Branchburg II, LLC v. Twp. of Branchburg Bd. of Adjustment, 433 N.J.

Super. 247, 253 (App. Div. 2013). "The board of adjustment weighs the facts

and the zoning considerations, pro and con, and will be sustained if its decision

comports with the statutory criteria and is founded in adequate evidence."

Mahler v. Bd. of Adjustment, 94 N.J. Super. 173, 185-86 (App. Div. 1967). We

apply the same standard of review as the trial court. Grubbs v. Slothower, 389
N.J. Super. 377, 382-83 (App. Div. 2007).




                                                                          A-4235-16T2
                                      13
      "The action of the board is presumed to be valid." Kenwood, 141 N.J.

Super. at 4.      "[L]ocal officials 'who are thoroughly familiar with their

community's characteristics and interests and are the proper representatives of

its people are undoubtedly the best equipped to pass initially on such

applications for variance.'" Medici, 107 N.J. at 14-15 (quoting Kramer v. Bd.

of Adjustment, Sea Girt, 45 N.J. 268, 296 (1965)). Only a showing by the

plaintiff of "clear and compelling evidence" may overcome this presumption.

Spring Lake Hotel & Guest House Assoc. v. Borough of Spring Lake, 199 N.J.

Super. 201, 210 (App. Div. 1985); see also Dome Realty, Inc. v. City of

Paterson, 83 N.J. 212, 235 (1980) ("courts place a heavy burden on the

proponents of invalidity"). Applying the above standards, we discern no reason

to reverse.

      Under the MLUL, a zoning board of adjustment has the power to grant a

variance to permit, among other things, "(1) a use or principal structure in a

district restricted against such use or principal structure, [and] (2) an expansion

of a nonconforming use[.]" N.J.S.A. 40:55D-70(d). To justify a "d" variance,

an applicant must fit within at least one of the three "special reasons" categories

set forth in N.J.S.A. 40:55D-70(d):

              (1) where the proposed use inherently serves the public
              good, such as a school, hospital or public housing

                                                                           A-4235-16T2
                                       14
            facility; (2) where the property owner would suffer
            undue hardship if compelled to use the property in
            conformity with the permitted uses in the zone; and (3)
            where the use would serve the general welfare because
            the proposed site is particularly suitable for the
            proposed use.

            [Dunbar Homes, Inc. v. Zoning Bd. of Adjustment, 233
N.J. 546, 553 n.3 (2018) (quoting Nuckel v. Borough of
            Little Ferry Planning Bd., 208 N.J. 95, 102 (2011)).]

These "special reasons" are often referred to as the "positive criteria." Sica v.

Bd. of Adjustment, 127 N.J. 152, 156 (1992).

      "'Undue hardship' in the form of 'economic inutility' has also been

acknowledged to constitute a special reason to support a use variance." Anfuso

v. Seeley, 243 N.J. Super. 349, 371 (App. Div. 1990) (quoting Medici, 107 N.J.

at 17 n.9). What constitutes "economic inutility" sufficient to grant a use

variance has been described as: "whether the . . . restriction, viewing the

property in the setting of its environment, is so unreasonable as to constitute an

arbitrary and capricious interference with the basic right of private property."

Ibid. (quoting Brandon v. Bd. of Comm'rs, 124 N.J.L. 135, 150 (Sup. Ct. 1940)).

      In addition, "'[u]nique suitability' is a well-established category of special

reasons." Id. at 372 (quoting Ward v. Scott, 16 N.J. 16, 22 (1954)). The court

in Medici noted that, "unique" is synonymous with "particular"; thus proof is



                                                                            A-4235-16T2
                                       15
only required of "'particular' suitability to sustain a finding of special reasons."
107 N.J. at 9 n.4.

      The Board found there were special reasons sufficient to grant the "d"

variances, specifically: (1) the site was particularly suited for the proposed use;

(2) the public would benefit from the environmental remediation attendant with

the updating of the underground fuel storage tanks; (3) the use of the land would

be efficient because it would be replacing the existing fuel station with an

updated one rather than building on a completely new site; (4) the improved

landscaping would provide a buffer to the surrounding residences that was not

previously there; and (5) the site is not likely to be developed for a use permitted

in an R-40 zone.

      The record amply supports these findings. For example, McDonough,

who testified to the positive criteria, said that "the only real permitted use here

is an estate home, which I think we can all agree from a practical reality

standpoint would never happen at this particular location." He also testified that

even if a home was going to be built on the lot, the "site is undersized in terms

of the zoning requirements for the zone . . . 18,000 square feet, whereas 40,000

square feet is what is required under the [zone]. Essentially you would get a

house half the size of the estates that are there."


                                                                            A-4235-16T2
                                        16
      The Board explicitly found the property was unique and, based on the

testimony of Palus and McDonough, found it to be particularly suited for the

proposed use. This finding is supported by sufficient evidence in the record.

Palus testified that the only public access to the property leads to and from the

GSP. McDonough testified that "the promotion of the general welfare is served

because the site is particularly suitable for the use by virtue of its context, again

being one of only eight service areas along the [GSP].                The property's

fundamental purpose is to serve travelers and the motoring public." McDonough

also testified:

             the site is particularly suitable by virtue of its condition.
             The property has been serving the motoring public for
             [sixty] years. Its connection is completely related to the
             [GSP] and not to the residential uses that are behind it,
             both from a physical connectivity standpoint and a
             visual standpoint as well. It is oriented towards the
             Parkway and connected to the Parkway.

As such, the record amply supported the Board's finding that Colonia satisfied

the positive criteria for the "d" variances.

      However, before granting a "d" variance, there must be "a showing that

such variance or other relief can be granted without substantial detriment to the

public good and will not substantially impair the intent and the purpose of the

zone plan and zoning ordinance." N.J.S.A. 40:55D-70. These two requirements


                                                                             A-4235-16T2
                                         17
are referred to as the "negative criteria." Sica, 127 N.J. at 159. Where the

proposed use "is not one that inherently serves the public good," Medici, 107
N.J. at 4, the applicant is required to prove, and the Board required to find, that

the negative criteria have been satisfied by "an enhanced quality of proof." Price

v. Himeji, LLC, 214 N.J. 263, 286 (2013) (quoting Medici, 107 N.J. at 4).

      To satisfy the first negative criteria, the Board "must evaluate the impact

of the proposed use variance upon the adjacent properties and determine whether

or not it will cause such damage to the character of the neighborhood as to

constitute 'substantial detriment to the public good.'" Medici, 107 N.J. at 22

n.12 (quoting Yahnel v. Bd. of Adjustment, 79 N.J. Super. 509, 519 (App. Div.

1963)). For commercial uses, "any benefit to the general welfare derives not

from the use itself but from the development of a site in the community that is

particularly appropriate for that very enterprise." Id. at 18.

      As previously stated, the Board found the site is particularly suited for the

proposed use, and thus this supports a finding under the first of the negative

criteria. In addition, the testimony supports a finding that the proposed use will

not cause damage to the character of the neighborhood and will, in fact, improve

the neighborhood. The site contained a gasoline station with an unused repair

garage. As Colonia represented, a number of the proposed improvements would


                                                                           A-4235-16T2
                                       18
"improve the situation, not only from what [the] project is going to cause, but

the existing conditions today" and were added to the plan "to try to respond to

the comments . . . and the understanding of what some of the concerns of the

neighbors were."

      For example, the lighting was visible under the present conditions and the

proposed plan included planting trees to address the impact of the lights of the

gasoline station on the nearby residences. Further, the site had no soundproofing

to reduce its impact on the neighborhood and the proposed plan included sound

attenuating fencing. The Authority's access road had been a problem for the

adjoining residences because it was not always kept locked and would

sometimes be used to access the gasoline. Under the plan, the access road will

be kept locked and secure. Moreover, the proposed plan included environmental

remediation efforts and improvements to storm water drainage. As such, the

record clearly established that Colonia satisfied the first of the negative criteria

under N.J.S.A. 40:55D-70 based on an enhanced quality of proofs.

      "The proof required for the second of the negative criteria must reconcile

the grant of the variance for the specific project at the designated site with the

municipality's contrary determination about the permitted uses as expressed

through its zoning ordinance." Himeji, 214 N.J. at 286. The nature of these


                                                                            A-4235-16T2
                                        19
proofs depends on the specific circumstances of the case. Medici, 107 N.J. at

21 n.11.

      The Board found that

               based on the testimony of [Colonia's] witnesses, its
               knowledge of the neighborhood and review of the plan
               submitted and all of the evidence submitted by all
               parties that approval of the application will not
               substantially impact the purpose and intent of the
               Master Plan and Zoning Ordinance of the Township of
               Woodbridge.
The Board found that "the purpose of zoning . . . is . . . advance[d] by the

application as the site is designated a PA-1 zone [where] redevelopment is

encouraged." The Board also found that:

               the approval of the application is reconciled with the
               master plan which emphasizes the importance of a
               stable viable commercial base and encouraging
               commercial development proximate to major highways.
               The [B]oard finds the application proposing the
               redevelopment of the site on the [GSP] consistent with
               the [M]aster [P]lan.
Lastly, the Board found that Colonia established that the plan advanced the

purposes set forth in the MLUL, specifically N.J.S.A. 40:55D-2 (c), (d), (g), (h),

(i) and (m).

      The record amply supports these findings. McDonough testified that,

"[t]he [S]tate plan designates this site as a PA-[1] zone, which is the highest



                                                                          A-4235-16T2
                                        20
targeted growth zone in the state where redevelopment is encouraged. And our

[S]tate law has found that advancement of state policy is in the public interest

and a special reason." He also testified:

            the relief can be granted without substantial impairment
            to the zone plan, certain[ly] the [M]aster [P]lan goal
            that emphasizes over and over the importance of a
            stable, viable commercial base is a recurring theme that
            we see in that 2009 [M]aster [P]lan. Your goals and
            objectives that are specifically advanced include "to
            attract retailers," "to expand the tax base," and "to
            encourage commercial development proximate to
            major highway corridors."

      PMG's witnesses testified in opposition to the application, but only one of

these witnesses, 4 Thomas, actually testified in any capacity to the applicability

of the positive and negative criteria. For instance, Thomas testified to potential

issues with volume of traffic, delivery vehicles, the amount of parking available,

and potential issues caused by having a gasoline refueling tanker present at the

site while other cars and trucks are present. He also opined that the site was not

particularly suitable for the proposed use because having multiple uses on the

site would be "a very intense use," and "the number of uses that we are talking




4
  Klein testified to his concerns regarding the amount of parking available, the
amount of predicted traffic through the site, and the drive-through. He offered
no testimony as to whether the proposed plan did or did not satisfy the positive
or negative criteria.
                                                                          A-4235-16T2
                                       21
about is really typical of a larger service area on the [GSP]." He testified that

the alternative was not to overbuild the site.

      Thomas also testified he did not believe the proposed plan satisfied the

positive criteria under N.J.S.A. 40:55D-70 due to "the size of the site and the

number of uses[.]" He also did not believe the plan satisfied the negative criteria

because in his "opinion the variances if granted would cause substantial

detriment to the intent and purpose of the zoning ordinances, and the variances

being requested will cause a substantial detriment to the public good, including

the site itself and the surrounding neighborhood."

      The Board rejected the testimony of Thomas and Klein, finding they

rendered "net opinions unsupported by any relevant facts."          PMG has not

challenged this determination, and even if it had done so, "it is well settled that

the Board 'has the choice of accepting or rejecting the testimony of witnesses.

Where reasonably made, such choice is conclusive on appeal.'" Kramer, 45 N.J.

at 288 (quoting Reinauer Realty Corp. v. Nucera, 59 N.J. Super. 189, 201 (App.

Div. 1960)). Because PMG has not shown the Board's decision to reject its

experts' testimony was arbitrary, capricious or unreasonable, the Board's

rejection is conclusive on appeal.




                                                                           A-4235-16T2
                                       22
      The proofs on which the Board judged the negative criteria were squarely

in favor of granting the "d" variances. Because Colonia established both the

positive and negative criteria required by N.J.S.A. 40:55D-70, we discern no

reason to reverse the Board's grant of the "d" variances.

                                       B.

      While not explicitly argued, implied in PMG's argument regarding the "d"

variances is an argument that the Board should not have granted the requested

"c" variances.

      Under N.J.S.A. 40:55D-70(c)(1), the Board has the power to grant a bulk

variance where

            (a) by reason of exceptional narrowness, shallowness or
            shape of a specific piece of property, or (b) by reason
            of exceptional topographic conditions or physical
            features uniquely affecting a specific piece of property,
            or (c) by reason of an extraordinary and exceptional
            situation uniquely affecting a specific piece of property
            or the structures lawfully existing thereon, the strict
            application of any regulation . . . would result in
            peculiar and exceptional practical difficulties to, or
            exceptional and undue hardship upon, the developer of
            such property, grant, upon an application or an appeal
            relating to such property, a variance from such strict
            application of such regulation so as to relieve such
            difficulties or hardship[.]




                                                                        A-4235-16T2
                                      23
Colonia requested a number of bulk variances regarding issues such as setbacks,

landscaping area, prohibitions against signs, and lot size. McDonough testified

in support of these "c" variances, stating that:

            in terms of the setbacks, it is impractical or impossible
            to meet any setback requirement on this property. You
            have a front yard setback requirement of [seventy-five]
            feet. You have a rear yard setback requirement of
            [seventy-five] feet. That adds up to 150 feet. The lot
            is only 100 feet deep. So, no matter what you do on
            this property, you need a bulk variance.
McDonough testified that regarding each of the "c" variances, Colonia was

"looking for setbacks that relate closely to that which is there now and also relate

closely to what was approved on the other side of the street." In similar fashion,

he explained why each of the other "c" variances requested were warranted.

      The court stated at the beginning of the hearing:

            when you have a "d" variance, "c" variances . . . in most
            cases are subsumed into the application for the use
            variance. And I say that, because the example I usually
            give happens to deal with a . . . gasoline service station.
            So, for example . . . if you have a residential zone as
            you do here, and you want to put a gasoline service
            station into the residential zone it doesn't make sense to
            apply the residential bulk variances to a gasoline
            service station. More parking is required, different
            circulation patterns are required, buffers are required,
            things of that nature. And . . . I need you to address that
            issue.




                                                                            A-4235-16T2
                                        24
However, PMG never addressed the issue of whether the "c" variances are

subsumed in the "d" variances or whether the "c" variances were invalid. Thus,

the court found, and we agree, PMG had waived its arguments. Nevertheless,

the court then stated, "it is important to note that such bulk regulations are

generally subsumed in the grant of a (d)(1) variance. The bulk regulations

applicable to a development in the [R-40] residential zone have no relationship

to the development of a commercial enterprise." The court found the issues

raised by the "c" variances "are issues to be considered by the Board in

considering the use proposed" and "are considered along with the site plan

review to determine that, along with the prosed use, the proposed plan provides

for an efficient and safe design."

      The court's determination was correct.        Generally, "c" variances are

subsumed in an appropriate "d" variance. See Puleio v. N. Brunswick Twp. Bd.

of Adjustment, 375 N.J. Super. 613, 621 (App. Div. 2005); Himeji, 214 N.J. at

301 ("As noted by the Zoning Board, the Appellate Division has observed that

'[a] Zoning Board, in considering a "use" variance, must then consider the

overall site design[,]' with the result that, 'the "c" variances are subsumed in the

"d" variance.'" (quoting Puleio, 375 N.J. Super. at 621) (alteration in original)).

Specifically, we stated in Puleio that "an application for a gasoline service


                                                                            A-4235-16T2
                                        25
station in a residential zone should not be held to the bulk requirements of the

residential zone. Lot area requirements and front and side yard setbacks for a

residence were not contemplated to be made applicable to a service station."
375 N.J. Super. at 621.

      McDonough's testimony established the necessity for the requested "c"

variances, which the Board found to be credible. Moreover, PMG does not

specifically argue the Board's grant of the "c" variances was an arbitrary and

invalid decision and provides no authority to support a reversal on this ground.

Accordingly, we discern no reason to reverse the Board's grant of the requested

"c" variances.

                                      III.

      PMG argues that the trial court's application of the time of decision rule

voids the approved (d)(1) variances and requires a remand to the Board because

the B-3 zone requires a (d)(3)5 conditional use variance for the gasoline station

and drive-through Dunkin' Donuts. We reject this contention.




5
  N.J.S.A. 40:55D-70(d)(3) permits a board of adjustment to grant a variance
for a "deviation from a specification or standard pursuant to [N.J.S.A. 40:55D-
67] pertaining solely to a conditional use[.]"


                                                                         A-4235-16T2
                                      26
      "The time of decision rule required that zoning boards and reviewing

courts 'apply the statute in effect at the time of the [land-use application]

decision.'" Dunbar, 233 N.J. at 560 (alteration in original) (quoting Pizzo Mantin

Grp. v. Twp. of Randolph, 137 N.J. 216, 235 (1994)). "The time of decision

rule allowed municipalities to 'change . . . land-use ordinances after an

application ha[d] been filed, even "in direct response to the application."'" Ibid.

(alteration in original) (quoting Pizzo Mantin Grp., 137 N.J. at 235).

      The time of application rule (TOA Rule), N.J.S.A. 40:55D-10.5, replaced

the time of decision rule.       Dunbar, 233 N.J. at 560. "The Legislature

acknowledged that the time of decision rule had produced 'inequitable results,

such as when an applicant has expended considerable amounts of money for

professional services and documentation that becomes unusable after [an]

ordinance has been amended.'" Ibid. (quoting A. Housing & Local Gov't Comm.

Statement to A. 437 (2010)).

            In order to 'effectively prohibit[] municipalities from
            responding to an application for development by
            changing the law to frustrate that application,' the
            Legislature adopted the TOA Rule:

                   Notwithstanding any provision of law to
                   the    contrary,    those     development
                   regulations which are in effect on the date
                   of submission of an application for
                   development shall govern the review of

                                                                           A-4235-16T2
                                       27
                  that application for development and any
                  decision made with regard to that
                  application     for    development.      Any
                  provisions of an ordinance, except those
                  relating to health and public safety, that are
                  adopted subsequent to the date of
                  submission of an application for
                  development, shall not be applicable to that
                  application for development.

            [Ibid. (alteration in original) (citation omitted) (quoting
            N.J.S.A. 40:55D-10.5).]

      In Jai Sai Ram, LLC, 446 N.J. Super. at 345, we concluded the TOA Rule

            does not apply where the local zoning is amended to
            specifically permit the use which is the subject of a
            variance application. In that situation, the variance is
            no longer necessary, and it would be absurd, as well as
            contrary to the Legislature's purpose, to hold the
            applicant to the less favorable standards of the pre-
            existing ordinance.

            Likewise, where, as here, there is a pending appeal
            challenging the grant of the variance, the appeal
            becomes moot by virtue of the amendment specifically
            permitting the use. The dispute is moot because, even
            if we were to decide the appeal in appellants' favor, the
            applicant could proceed with the project without the
            variance.

      The B-3 zoning was more favorable to Colonia, as "[d]rive-in, drive-

through, fast-food and take-out restaurants[,]" "[r]etail stores, large format[,]"

and "[a]utomotive . . . service" are permitted principal uses. Thus, the plan no

longer requires a "d" variance for the convenience store and drive-through

                                                                          A-4235-16T2
                                       28
Dunkin' Donuts. PMG's challenge to the Board's decision to grant the requested

"d" variances is thus moot. See Jai Sai Ram, LLC, 446 N.J. Super. at 345.

      In addition, a gasoline station is a permitted conditional use in the B-3

zone. A (d)(3) variance would be required for any deviation from the standards

for this conditional use. However, the standard to obtain a (d)(3) variance for a

deviation from the standards for a conditional use is less stringent than required

for a (d)(1) variance. See Dunbar, 233 N.J. at 552. A (d)(1) variance is granted

for a use that is prohibited in the zone, whereas a (d)(3) variance is granted for

a conditional use that is "neither prohibited throughout the zone nor permitted

at every location in the zone; rather, it is permitted at those locations in the zone

where the use meets the conditions set forth in the zoning ordinance." Coventry

Square, Inc. v. Westwood Zoning Bd. of Adjustment, 138 N.J. 285, 298-99

(1994) (citing N.J.S.A. 40:55D-67). Although both (d)(1) and (d)(3) variances

require a showing of special reasons for approval, the bar is lower for a (d)(3)

variance because the use is not prohibited. TSI E. Brunswick, LLC v. Zoning

Bd. of Adjustment, 215 N.J. 26, 43 (2013). The special reasons required for a

(d)(3) variance requires proof sufficient to demonstrate the site will

accommodate the problems associated with the use even though the proposal




                                                                             A-4235-16T2
                                        29
does not comply with the zone requirements for that use. Coventry Square, Inc.,
138 N.J. at 298-99.

      We are satisfied that the trial court correctly determined it would be a

waste of time to remand this matter to the Board for review under the B-3 zone.

The record amply supports the Board's grant of the more stringent (d)(1)

variances, and the convenience store, Dunkin' Donuts and gasoline station are

now permitted uses in the B-3 zone. As a practical matter, remanding to the

Board to consider a (d)(3) variance would only result in a new application that

would ultimately result in a grant of approval of Colonia's application. See Jai

Sai Ram, LLC, 446 N.J. Super. at 345.

                                      IV.

      PMG reiterates that Colonia's failure to include the Authority's access

road in its public notice to property owners within 200 feet of the Authority's

property was a fatal jurisdictional defect warranting reversal of the Board's

approval of Colonia's application.

      As an initial note, the court misinterpreted PMG's claim regarding the

allegedly defective notice. The court misread PMG's complaint as asserting that

the Authority itself was required to receive notice of the application. The court

then concluded the Authority had actual notice as evidenced by its appearance


                                                                         A-4235-16T2
                                      30
at the public hearings. And Colonia relied on the Township's provision of a list

of property owners. As such, the court's findings on this issue was error.

However, this error is not grounds for reversal.

         PMG argues the plan's proposed improvements to structures and

conditions on the Authority's land were subject to the requirements of the MLUL

and that homeowners within 200 feet were entitled to notice under N.J.S.A.

40:55D-12(b). This argument is without merit, as the Authority is not required

to abide by local zoning restrictions. Town of Bloomfield v. N.J. Highway

Auth., 18 N.J. 237, 249 (1955). "[T]he [GSP] legislation was intended to and

does immunize fully the Authority's proper operations from the restrictiv e

provisions of the local zoning ordinances of . . . the . . . communities along the

Parkway's route." Ibid.

         PMG relies on Nuckel and Angel v. Board of Adjustment, 109 N.J. Super.
194 (App. Div. 1970), to support its contention that the access road is an

accessory use to Colonia's site, and thus the plan incorporated the Authority's

land and brought the improvements under the auspices of N.J.S.A. 40:55D-

12(b).

         In Nuckel, the defendant proposed to build a hotel on a lot and provide

access to the hotel by constructing a driveway which would encroach on a corner


                                                                          A-4235-16T2
                                       31
of an adjacent lot, which was owned by the same principals who proposed the

construction of the hotel. 208 N.J. at 97. The Supreme Court did not distinguish

between the entities who owned each lot and who would be performing the

construction when it held that a (d)(1) variance was required to build the

driveway which would provide access to the hotel. Id. at 105-06.

      In Angel, the plaintiffs purchased a lot containing a trailer park, which

operated as a pre-existing, nonconforming use, and then purchased two

additional lots adjacent to the trailer park. 109 N.J. Super. at 195-96. They

applied for and were denied permission to build driveways permitting ingress

and egress from the park on these two adjacent lots. Id. at 196. When the

plaintiffs constructed the driveways, notwithstanding the denial, the building

inspector found them in violation of the zoning ordinances. Ibid. We found that

the driveways, since they were a means of access to the trailer park, were an

expansion of the pre-existing nonconforming use and required a variance. Id. at

198-99.

      Similarly, in Wolf v. Zoning Board of Adjustment, 79 N.J. Super. 546,

549 (App. Div. 1963), a restaurant sought to pave a portion of its lot, which was

zoned as residential and on which a restaurant existed as a pre-existing,

nonconforming use. We found the parking lot was to be "used as a means of


                                                                         A-4235-16T2
                                      32
access to, or for the parking of vehicles of patrons of, a business, is in a use

accessorial to the business and thus is itself in legal contemplation being used

for the business purpose in question." Id. at 550-51. As the land being paved

was previously not used for parking, a variance was required. Id. at 551.

        These cases are distinguishable. First, Colonia has no ownership interest

in or any control over the Authority's land. Instead, Colonia entered into a

contractual agreement with the Authority under which the Authority would

perform the work to make several improvements and upgrades to existing

conditions on its property and Colonia would pay for it.        In addition, the

Authority's approval was a necessary condition of site plan approval.

        Second, despite PMG making it sound like Colonia was constructing this

access road from scratch, the access road was already in existence and the

application only sought to make certain improvements to it. As we stated in

Wolf,

              [i]f [the defendant] was using all of the land it now
              proposes to pave for parking cars when the zoning
              ordinance was adopted, its use is a valid nonconforming
              use and it may pave it for present use as such. Paving
              of an existing parking area would not constitute an
              illegal extension of a legal nonconforming use for that
              purpose[.]

              [79 N.J. Super. at 551.]


                                                                         A-4235-16T2
                                         33
Colonia's application sought to only replace and upgrade the current fencing,

buffer zones, and gate securing the access road leading to the adjacent residential

area. As such, this would not necessarily be considered an expansion of a non-

conforming pre-existing use, even if the MLUL was made applicable to the

Authority's land under the present circumstances.

      Lastly, PMG makes unsubstantiated claims that some property owners did

not receive the proper notice under the MLUL.           However, under N.J.S.A.

40:55D-12(c),

            the administrative officer of a municipality shall,
            within seven days, make and certify a list . . . of names
            and addresses of owners to whom the applicant is
            required to give notice . . . . The applicant shall be
            entitled to rely upon the information contained in such
            list, and failure to give notice to any owner . . . not on
            the list shall not invalidate any hearing or proceeding.

Colonia relied, as it was entitled, on the list the Township provided. If any

property owner who was entitled to notice did not receive notice, this is

insufficient to invalidate the granting of the application.

                                        V.

      Lastly, PMG argues the Board's resolution is insufficient and invalid

because it failed to detail and support the positive and negative criteria. We

have considered this argument in light of the record and applicable legal


                                                                           A-4235-16T2
                                       34
principles and conclude it is without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E). However, we make the following brief

comments.

            In making factual findings, the board is obligated to
            consider all the evidence in the case rather than merely
            to accept as factual every statement made by its own
            planning consultant. Moreover, the board must explain
            how its findings support its ultimate legal conclusions.

            [Morris Cty. Fair Hous. Council v. Boonton Twp., 228
N.J. Super. 635, 647 (Law Div. 1988).]

There is no requirement that the Board list every single piece of evidence it

reviewed and cite every single factual statement it found in its decision. Rather,

the standard of review is whether there is sufficient credible evidence in the

record to support the Board's findings, and we will not disturb a Board's factual

findings unless there is a clear abuse of discretion. Medici, 107 N.J. at 23;

Fallone Props., L.L.C. v. Bethlehem Twp. Planning Bd., 369 N.J. Super. 552,

560-61 (App. Div. 2004).

      The Board's resolution was adequate. It specified all of the exhibits and

which portions of testimony the Board relied upon to make its factual findings

and set forth the evidence and factual findings in detail. The Board made factual

findings after considering all the evidence presented and explained how its

findings supported its ultimate legal conclusion.

                                                                          A-4235-16T2
                                       35
Affirmed.




                 A-4235-16T2
            36